
	
		I
		112th CONGRESS
		1st Session
		H. R. 2959
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Nunes (for
			 himself, Mr. Kind,
			 Mr. Blumenauer,
			 Mr. Cole, Mr. Lucas, Mr.
			 Rangel, Mr. Calvert,
			 Mr. Johnson of Illinois,
			 Mrs. Ellmers,
			 Mr. Marchant,
			 Mr. Simpson,
			 Mr. Latham,
			 Mr. Boswell,
			 Mr. Denham,
			 Mr. Boren,
			 Mrs. Capps, and
			 Mrs. Noem) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the deductibility of charitable contributions to agricultural research
		  organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Agricultural Research
			 Act.
		2.Deductibility of
			 charitable contributions to agricultural research organizations
			(a)In
			 generalSection 170(b)(1)(A) of the Internal Revenue Code of 1986
			 is amended by striking , or at the end of clause (vii), by
			 adding , or at the end of clause (viii), and by inserting after
			 clause (viii) the following new clause:
				
					(ix)an agricultural
				research organization directly engaged in the continuous active conduct of
				agricultural research (as defined in section 1404 of the Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) in conjunction with
				a land-grant college or university (as defined in such section) or a
				non-land-grant college of agriculture (as defined in such section), and during
				the calendar year in which the contribution is made such organization is
				committed to spend such contribution for such research before January 1 of the
				fifth calendar year which begins after the date such contribution is
				made,
					.
			(b)Expenditures To
			 influence legislationSection 501(h)(4) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (E) and (F) as
			 subparagraphs (F) and (G), respectively, and by inserting after subparagraph
			 (D) the following new subparagraph:
				
					(E)section
				170(b)(1)(A)(ix) (relating to agricultural research
				organizations),
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to contributions made on and after the date of the
			 enactment of this Act.
			
